                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                             3:19-cr-099-RJC-DCK

UNITED STATES OF AMERICA                    )
                                            )
               v.                           )                  ORDER
                                            )
ERIC DEWAYNE LEAK                           )
                                            )

      On November 14, 2019, this Court rejected Defendant’s plea to “a charge

involving promotional money laundering,” (Text-Only Order, Nov. 14, 2019), finding

an insufficient factual basis to support the charge. This Order sets forth the grounds

for that determination. Put simply, the Government has failed to allege a federal

crime. The payment of proceeds from specified unlawful activity, “ to wit paying

kickbacks under a federal health care program in violation of 42 U.S.C. § 1320(a)-

7b(b)(2)(A),” to promote the carrying on of separate specified unlawful activity, “to wit

bribery in violation of various state laws, including North Carolina General Statute

§ 78C-98,” (Doc. No. 1, ¶ 14), does not violate the promotional money laundering

statute.

I.    BACKGROUND

      From early 2012 through the end of 2014, Defendant Eric Dewayne Leak

(“Defendant” or “Leak”) owned and operated Nature’s Reflections, LLC, a mental

health company that was enrolled as a Medicaid provider. (Doc. No. 1, ¶ 2.) During

this period, Leak was involved in the payment of illegal kickbacks in the amount of

$420,115 to induce referrals for items or services covered by Medicaid. (Doc. No. 1,
¶ 4; Doc. No. 3, ¶ 1.) Nature’s Reflections received millions of dollars in direct

reimbursements from Medicaid as part of that fraud. (Doc. No. 1, ¶ 2.) Leak pleaded

guilty in the United States District Court for the Middle District of North Carolina to

one count of paying kickbacks under a federal health care program in violation of 42

U.S.C. § 1320(a)-7b(b)(2)(A) (the “MDNC charge”) and one count of money laundering

in violation of 18 U.S.C. § 1957(a). (Doc. No. 3, ¶ 1.) He was sentenced to an 18-

month prison sentence for those offenses, which he is currently serving.

      After Leak pleaded guilty to the MDNC charge, and after the United States

Attorney’s Office for the MDNC rejected the instant offense for prosecution, the

Government initiated this case in the Western District of North Carolina. (Doc. No.

22, at 3.) The Government charged Leak with one count of conspiracy to commit

promotional money laundering in violation of 18 U.S.C. § 1956(a)(1)(A)(i) (the “PML

statute”) and 1956(h) (the “WDNC charge”). (Doc. No. 1, ¶ 13.)

      The WDNC charge at issue here is based on Leak’s ownership and operation

of Hot Shots Sports Management, LLC, which Leak formed in December 2012. (Doc.

No. 1, ¶ 3.)   Hot Shots’ business included “transitioning” student athletes from

collegiate athletics to the National Football League and National Basketball

Association. (Doc. No. 3, ¶ 2.) “Transitioning” is a euphemism for paying athletes

under the table in hopes they would use Leak’s company as their agent. Some of the

payments, stipulated to in the Factual Basis to be between $50,000 and $75,000,

represented proceeds derived from Nature’s Reflections’ kickback scheme. (Doc. No.

3, ¶ 8.) The Bill of Information alleges that Leak intended to promote the carrying



                                          2
on of specified unlawful activity—namely, bribery of college athletes. (Doc. No. 1,

¶ 14.)

         Leak and the Government entered into a Plea Agreement pursuant to which

Leak agreed to plead guilty to conspiracy to commit promotional money laundering.

(Doc. No. 2.) The Plea Agreement stipulates that the parties will recommend a base

offense level of 20 under USSG § 2S1.1(a)(1) [“[t]he offense level for the underlying

offense from which the laundered funds were derived”].1 Following a plea hearing on

April 11, 2019, the Magistrate Judge recommended that this Court accept Leak’s

guilty plea and enter judgment thereon. (Doc. No. 9.)

         Prior to sentencing, this Court expressed concern that the plea lacked a factual

basis, including whether using the proceeds of generating specified unlawful activity

to promote the carrying on of separate, non-generating specified unlawful activity

could violate the PML statute.            The Court continued sentencing pending

supplemental briefing on this and other issues.        As stated earlier, following the

submission of the parties’ supplemental briefs, the Court entered an order rejecting

the plea.

II.      STANDARD OF REVIEW

         Federal Rule of Criminal Procedure 11(b)(3) states that “[b]efore entering

judgment on a guilty plea, the court must determine that there is a factual basis for




1 The Factual Basis, (Doc No. 3, ¶ 1), and the subsequent PSR, (Doc. No. 16,
paragraph 20), make clear that the loss comes from the $420,115 in kickbacks from
the MDNC case, and not the stipulated amount of proceeds actually used in the
WDNC offense.
                                             3
the plea.” Fed. R. Crim. P. 11(b)(3). This rule “ensures that the court make clear

exactly what a defendant admits to, and whether those admissions are factually

sufficient to constitute the alleged crime.” United States v. Moussaoui, 591 F.3d 263,

299–300 (4th Cir. 2010). “The requirement to find a factual basis is designed to

‘protect a defendant who is in the position of pleading voluntarily with an

understanding of the nature of the charge but without realizing that his conduct does

not actually fall within the charge.’” United States v. Mastrapa, 509 F.3d 652, 660

(4th Cir. 2007) (quoting Fed. R. Crim. P. 11 advisory committee’s notes (1966)). “[T]he

trial court has wide discretion when determining whether a factual basis exists.”

United States v. DeFusco, 949 F.2d 114, 120 (4th Cir. 1991). The district court must,

however, be satisfied “that the conduct to which the defendant admits is in fact an

offense under the statutory provision under which he is pleading guilty.” United

States v. Carr, 271 F.3d 172, 178 n.6 (4th Cir. 2001).

III.   DISCUSSION

       The PML statute provides:

       Whoever, knowing that the property involved in a financial transaction
       represents the proceeds of some form of unlawful activity, conducts or
       attempts to conduct such a financial transaction which in fact involves
       the proceeds of specified unlawful activity . . . with the intent to promote
       the carrying on of specified unlawful activity” [commits a crime].

18 U.S.C. § 1956(a)(1)(A)(i). The statute sets forth over 250 offenses that constitute

“specified unlawful activity.” Id. § 1956(c)(7); United States v. Santos, 553 U.S. 507,

516 (2008). This case raises the issue of whether a person violates the PML statute

by conducting a transaction that involves the proceeds of generating specified



                                            4
unlawful activity with the intent to promote the carrying on of different, non-

generating specified unlawful activity.     In other words, can “specified unlawful

activity” mean two different predicate offenses for purposes of a single conviction?

      A.     Existing Case Law

      In its supplemental brief, the Government states that it “was unable to locate

any cases finding that a violation of [the PML statute] was limited to instances where

a defendant had promoted ongoing or past specified unlawful activity.” (Doc. No. 22,

at 7.) The Government asserts further that (1) Section 2187 of the DOJ Criminal

Resource Manual contemplates prosecutions of promotional money laundering based

on transactions where the promotion element involves specified unlawful activity

that is different from the specified unlawful activity that generated the laundered

proceeds, and (2) courts have affirmed promotional money laundering convictions

where the promoted specified unlawful activity was different from the generating

specified unlawful activity. (Doc. No. 22, at 7.)

      The DOJ Criminal Resource Manual’s interpretation of the PML statute is not

entitled to deference. Crandon v. United States, 494 U.S. 152, 177 (1990) (Scalia, J.,

concurring) (“The law in question, a criminal statute, is not administered by any

agency but by the courts. . . . The Justice Department, of course, has a very specific

responsibility to determine for itself what this statute means, in order to decide when

to prosecute; but we have never thought that the interpretation of those charged with

prosecuting criminal statutes is entitled to deference.”). Moreover, any authority it

may have is diminished by the testimony before Congress of William F. Weld,



                                           5
Assistant Attorney General for the Criminal Division, that the PML statute

criminalizes “dealings with the proceeds of a wide range of specified unlawful

activities when those dealings are aimed at furthering the same specified unlawful

activities.”   The Money Laundering Control Act of 1986 and the Regulations

Implementing the Bank Secrecy Act: Hearings Before the Subcomm. on Fin. Insts.

Supervision, Regulation & Ins. of the Comm. on Banking, Fin. & Urban Affairs, 100th

Cong. 91 (1987) (statement of William F. Weld, Assistant Attorney General, Criminal

Division, Department of Justice) (emphasis added).

       The cases cited by the Government likewise do not resolve the issue before the

Court. A few of the cases are unpublished adoptions of R&R’s. None specifically

address the issue of whether a promotional money laundering conviction may be

based on a transaction involving proceeds of generating specified unlawful activity

that is intended to promote the carrying on of different, non-generating specified

unlawful activity. (Doc. No. 22, at 7–8.) None are from the Fourth Circuit. In short,

the cases are not particularly helpful— at best, they indicate that the Government

has charged promotional money laundering predicated on the intent to promote non-

generating specified unlawful activity in contravention of prior departmental

congressional testimony and no one complained.

       Contrary to the Government’s contention, cases that have addressed the

specific issue before the Court support the conclusion that promotional money

laundering does not occur when the activity intended to be promoted is non-

generating specified unlawful activity. In United States v. Smith, the government



                                          6
argued that proceeds from one specified unlawful activity (social security disability

fraud) could be used to promote different specified unlawful activity (illegal

moonshine operation). 623 F. Supp. 2d 693, 712 (W.D. Va. 2009). The Court rejected

that argument, concluding that “criminalizing use of money from one illegal source

to ‘promote’… a distinct illegal enterprise does not comport with the purpose of the

money laundering statute.” Id. The Court further stated that “[t]hough a number of

statutorily defined predicate crimes may constitute ‘specified unlawful activity’ that

term must be used singularly and consistently for each money laundering conviction.”

Id.

      In addition, several federal appellate courts, including the Fourth Circuit, have

described the PML statute as criminalizing transactions involving proceeds of

specified unlawful activity with the intent to promote the carrying on of that specified

unlawful activity—that is, the generating specified unlawful activity from which the

laundered proceeds were derived. United States v. Simmons, 737 F.3d 319, 322 (4th

Cir. 2013) (“The federal [PML statute] makes it a crime to engage in a ‘financial

transaction’ involving ‘the proceeds of specified unlawful activity’ with the intent to

‘promote the carrying on’ of that activity.” (emphasis added) (quoting 18 U.S.C.

§ 1956(a)(1)(A)(i))); United States v. Singh, 518 F.3d 236, 246 (4th Cir. 2008) (stating

that the PML statute requires the Government to prove that “defendant intended to

promote the carrying on of the specified unlawful activity” (emphasis added)); United

States v. Stoddard, 892 F.3d 1203, 1214 (D.C. Cir. 2018) (“The promotion prong of

[the PML statute] is aimed . . . only at transactions which funnel ill-gotten gains



                                           7
directly back into the criminal venture.” (quotation marks omitted) (omission in

original)); United States v. Hosseini, 679 F.3d 544, 551 (7th Cir. 2012) (stating that

the PML statute “requires the government to prove that the financial transaction in

question was intended to promote the underlying unlawful activity”); United States

v. Febus, 218 F.3d 784, 789–90 (7th Cir. 2000) (stating that the PML statute

“punishes transactions that promote the continued prosperity of the underlying

offense” and requires the Government to prove that defendant “conducted the

transaction with the intent to promote the carrying on of the unlawful activity”

(emphasis added)); United States v. Brown, 553 F.3d 768, 786 (5th Cir. 2008) (“The

crime of money laundering promotion is aimed not at maintaining the legitimate

aspects of a business nor at proscribing all expenditures of ill-gotten gains, but only

at transactions which funnel ill-gotten gains directly back into the criminal

venture.”); United States v. Gotti, 459 F.3d 296, 334 (2d Cir. 2006) (stating that the

PML statute requires the Government to prove that defendant conducted a

transaction “with the intent to promote the carrying on of that unlawful activity”

(emphasis added)); United States v. Huber, 404 F.3d 1047, 1061 (8th Cir. 2005) (“[The

PML statute] is geared at the purpose of a transaction that involves funds unlawfully

obtained – to promote (or facilitate) the specified unlawful activities that generate

the funds being laundered.” (emphasis in original)); United States v. McGahee, 257

F.3d 520, 526 (6th Cir. 2001) (stating that the PML statute requires the Government

to prove that defendant “intended to promote that unlawful activity” (emphasis

added)); United States v. Carcione, 272 F.3d 1297, 1302 (11th Cir. 2001) (stating that



                                          8
the PML statute requires the Government to prove that “defendant conducted the

financial transaction ‘with the intent to promote the carrying on of [the] specified

unlawful activity’” (alteration in original) (emphasis added) (quoting 18 U.S.C.

§ 1956(a)(1)(A)(i))).

       B.      Principles of Statutory Interpretation

       Well established principles of statutory interpretation lead this Court to the

same conclusion as stated in the above cases. In order to fall within the ambit of the

PML statute, defendant must have conducted a transaction that involves the

proceeds of specified unlawful activity with the intent to promote the carrying on of

specified unlawful activity from which those proceeds were derived.

       A court’s objective in all cases of statutory interpretation is “to ascertain and

implement the intent of Congress, and Congress’s intent can most easily be seen in

the text of the Acts it promulgates.” Aziz v. Alcolac, Inc., 658 F.3d 388, 392 (4th Cir.

2011) (quotation marks omitted). Thus, a court’s inquiry begins with “the plain

meaning of the statutory language.” Schilling v. Schmidt Baking Co., 876 F.3d 596,

601 (4th Cir. 2017). “When a term goes undefined in a statute, [courts] give the term

its ordinary meaning.” Kouichi Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S. 560, 566

(2012).     Courts frequently turn to dictionaries for help in determining a term’s

ordinary meaning. Yates v. United States, 574 U.S. 528, 537 (2015); Johnson v.

Zimmer, 686 F.3d 224, 232 (4th Cir. 2012). “In interpreting the plain language of the

statute, [courts] also look to the specific context in which the language is used, and

the broader context of the statute as a whole.” Hurlburt v. Black, 925 F.3d 154, 158



                                           9
(4th Cir. 2019) (quotation marks omitted). The Supreme Court has “stated time and

again that courts must presume that a legislature says in a statute what it means

and means in a statute what it says there.        When the words of a statute are

unambiguous, then, this first canon is also the last: judicial inquiry is complete.”

United States v. Hager, 721 F.3d 167, 182 (4th Cir. 2013) (quotation marks omitted)

(quoting Conn. Nat’l Bank v. Germain, 503 U.S. 249, 253–54 (1992)). “On the other

hand, if the text of a statute is ambiguous, [courts] look to other indicia of

congressional intent such as the legislative history to interpret the statute.” Lee v.

Norfolk S. Ry., 802 F.3d 626, 631 (4th Cir. 2015) (quotation marks omitted). A statute

is ambiguous if “it lends itself to more than one reasonable interpretation.” Newport

News Shipbuilding & Dry Dock Co. v. Brown, 376 F.3d 245, 248 (4th Cir. 2004).

             1.     Plain Meaning

      The text of the PML statute makes it unlawful to conduct or attempt to conduct

a transaction that “involves the proceeds of specified unlawful activity . . . with the

intent to promote the carrying on of specified unlawful activity.”          18 U.S.C.

§ 1956(a)(1)(A)(i). Neither “promote” nor “carrying on” are defined in the statute and,

thus, the Court gives these terms their ordinary meaning. At the time of enactment,

the ordinary meaning of “promote” was “to contribute to the growth, enlargement, or

prosperity of: further, encourage” and “to bring or help to bring (as a business

enterprise) into being: launch.”    Webster’s Third New International Dictionary

(1986). The ordinary meaning of “carry on” was “conduct, manage” and “to continue

one’s course of activity.” Id. It would be implausible to interpret “to promote the



                                          10
carrying on of specified unlawful activity” as “to launch the conducting or

management of specified unlawful activity.” Thus, the ordinary meaning of “carry

on” suggests that in this context, “promote” means to further or encourage, rather

than to launch.      Applying the ordinary meaning of “promote” and “carry on,” the

plain language of the PML statute makes it unlawful to conduct a transaction that

involves the proceeds of specified unlawful activity with the intent to further or

encourage the conducting of specified unlawful activity. The plain meaning of the

PML statute therefore presupposes specified unlawful activity that was ongoing at

the time of the money laundering activity. To read it otherwise would read the phrase

“the carrying on” out of the statute. Espinal-Andrades v. Holder, 777 F.3d 163, 168

(4th Cir. 2015) (“It is ‘a cardinal principle of statutory construction that a statute

ought, upon the whole, to be so construed that, if it can be prevented, no clause,

sentence, or word shall be superfluous, void, or insignificant.’ Accordingly, [courts]

must try to give every word in the statute meaning to avoid rendering its terms

superfluous.” (quoting Alaska Dep’t of Envt’l Conservation v. E.P.A., 540 U.S. 461,

489 n.13 (2004))).

      Read together, “promote” and “the carrying on” require continuation. It would

be arbitrary to interpret the PML statute as prohibiting transactions intended to

promote any specified unlawful activity that began prior to the money laundering

activity—even specified unlawful activity that did not generate the laundered

proceeds—but not as prohibiting transactions intended to promote newly instigated

specified unlawful activity. The better contextual interpretation of the PML statute



                                          11
is that it prohibits transactions involving proceeds of specified unlawful activity with

the intent to promote the carrying on of generating specified unlawful activity from

which the proceeds were derived. Read this way, the statute makes perfect sense—a

rational Congress could have intended promotional money laundering to apply to

transactions intended to promote the carrying on of generating specified unlawful

activities but not to other specified unlawful activity (i.e., ongoing, non-generating

specified unlawful activity or newly instigated specified unlawful activity).

             2.     Legislative History

      Even if the plain language of the PML statute was ambiguous, the statute’s

legislative history further supports that Congress intended for the PML statute to

criminalize only those transactions intended to promote specified unlawful activity

that generated the laundered proceeds.

      The PML statute was enacted by the 99th Congress as part of an omnibus

House bill. Anti-Drug Abuse Act of 1986, H.R. 5484, 99th Cong. § 1352 (1986). The

version of the omnibus bill that first passed the House included a money laundering

offense but did not include a promotional money laundering offense. H.R. 5484, 99th

Cong. § 502 (as received in Senate, Sept. 15, 1986). The Senate amended the omnibus

bill to add the promotional money laundering offense included in Senate Bill 2683.

132 Cong. Rec. S27162, 27203 (Sept. 30, 1986). Senate Bill 2683 had its origins in

three earlier Senate bills, introduced in the 99th Congress but not passed, that form

the history of Senate Bill 2683: the Money Laundering Crimes Act, S. 572, 99th Cong.

(1985); the Money Laundering and Related Crimes Act of 1985, S. 1335, 99th Cong.



                                          12
(1985); and the Money Laundering Crimes and Disclosure Act of 1985, S. 1385, 99th

Cong. (1985). S. Rep. No. 99-433, at 4–5 (1986). The PML statute in all three of these

earlier bills made it unlawful for a person to conduct a transaction through a financial

institution engaged in interstate commerce with “intent to promote, manage,

establish, carry on, or facilitate the promotion, management, establishment, or

carrying on, of any [specified] unlawful activity.”2 S. 572, § 2(a); S. 1335, § 2(a); S.

1385, § 2(a) (emphasis added).

      In addition to the prior Senate bills discussed above, three House money

laundering bills were introduced in the 99th Congress but not passed: the Money

Laundering Act of 1985, H.R. 1367, 99th Cong. (1985); the Drug Money Seizure Act,

H.R. 1945, 99th Cong. (1985); and the Money Laundering and Related Crimes Act of

1985, H.R. 2786, 99th Cong. (1985). Like the prior Senate bills, the PML statute in

all three of the earlier House bills made it unlawful for a person to conduct a

transaction through a financial institution engaged in interstate commerce with

“intent to promote, manage, establish, carry on, or facilitate the promotion,

management, establishment, or carrying on, of any [specified] unlawful activity.”

H.R. 1367, § 101(a); H.R. 1945, § 202(a); H.R. 2786, § 2(a) (emphasis added).

      Critically, however, the PML statute in Senate Bill 2683, which the Senate




2 Like the enacted PML statute’s definition of “specified unlawful activity,” Senate
Bills 572 and 1385 defined “unlawful activity” to mean several specific offenses.
Senate Bill 1335 defined “unlawful activity” as any act occurring in or directed at the
United States constituting an offense punishable by death or imprisonment for a term
exceeding one year under the laws of the United States or any state in which the act
took place.
                                          13
added to the omnibus House bill, made it unlawful for a person to conduct a

transaction that involves the proceeds of specified unlawful activity “with the intent

to facilitate the carrying on of specified unlawful activity”—that is, the Senate deleted

the indefinite article “any” before “specified unlawful activity.” Money Laundering

Crimes Act of 1986, S. 2683, 99th Cong. § 2(a) (1986); 132 Cong. Rec. S27203.

Although “facilitate” was ultimately replaced with “promote,” the absence of “any”

preceding “specified unlawful activity” remained in all subsequent versions of the

legislation and the enacted PML statute. Pub. L. No. 99-570, § 1352(a), 100 Stat.

3207-18 (1986).

      The Supreme Court has stated that “[f]ew principles of statutory construction

are more compelling than the proposition that Congress does not intend sub silentio

to enact statutory language that it has earlier discarded in favor of other language.”

INS v. Cardoza-Fonseca, 480 U.S. 421, 442 (1987). Thus, “[w]here Congress includes

limiting language in an earlier version of a bill but deletes it prior to enactment, it

may be presumed that the limitation was not intended.” Russello v. United States,

464 U.S. 16, 23–24 (1983); see also Helsinn Healthcare S.A. v. Reddy’s Labs. Ltd., 387

F. Supp. 3d 439, 493 (D.N.J. 2016) (stating that this principle applies to any language

included in an earlier version of a bill but deleted prior to enactment); United States

Citizens Ass’n v. Sebelius, 754 F. Supp. 2d 903, 915 (N.D. Ohio 2010) (same);

Thompson v. Kennickell, 797 F.2d 1015, 1023 (D.C. Cir. 1986) (“When faced with a

congressional amendment deleting a provision from a bill under consideration, courts

typically assume that Congress knows the content of its amendment and therefore



                                           14
intends the deletion.”).

      Here, to interpret the PML statute as making it unlawful to conduct a

transaction that involves the proceeds of specified unlawful activity with the intent

to promote the carrying on of specified unlawful activity that did not generate the

laundered proceeds would read back into the PML statute the very word “any” that

Congress deleted from earlier versions of the statute prior to enactment. The Court

will not assume that Congress intended for the PML statute to apply to transactions

intended to promote the carrying on of different, non-generating specified unlawful

activity when prior versions of the PML statute from both chambers of Congress

contained unambiguous language to carry out that objective and Congress deleted

such language prior to enactment. See Chickasaw Nation v. United States, 534 U.S.

84, 93 (2001) (“[T]o adopt [plaintiffs’] interpretation would read back into the Act the

very word . . . that the Senate committee deleted. We ordinarily will not assume that

Congress intended to enact statutory language that it has earlier discarded in favor

of other language.” (quotation marks omitted)); Benjamin v. Fraser, 343 F.3d 35, 46

(2d Cir. 2003) (concluding that Congress did not intend for the Prison Litigation

Reform Act of 1995 (“PLRA”) to prohibit the use of monitors where a predecessor bill

to the PLRA, introduced but not passed, expressly prohibited the use of monitors and

the enacted PLRA did not include an express prohibition); City of Jacksonville v.

Dep’t of the Navy, 348 F.3d 1307, 1312 (11th Cir. 2003) (concluding that Congress did

not intend for the Clean Air Act to preclude removal of actions brought against the

United States where an earlier version of the statute contained a provision barring



                                          15
removal of suits against federal facilities and Congress deleted such provision prior

to enactment); Microsoft Corp. v. Comm’r, 311 F.3d 1178, 1186 (9th Cir. 2002)

(concluding that Congress intended for the Internal Revenue Code’s definition of

“export property” to include copyrighted computer software where Congress

considered earlier bills that expressly restricted export property to copyrighted

“motion pictures, television, radio, or background music, but ultimately chose

language that left the nature of the copyrighted material more broadly defined”).

      The Court thus concludes that one does not violate the PML statute by

conducting a transaction that involves the proceeds of generating specified unlawful

activity with the intent to promote the carrying on of different, non-generating

specified unlawful activity—defendant must have intended to promote specified

unlawful activity from which the laundered proceeds were derived in order to fall

within the ambit of the PML statute.

             3.    Rule of Lenity

      Even assuming arguendo that the PML statute’s language, structure, and

legislative history failed to resolve any ambiguity, however, the rule of lenity would

mandate the same interpretation. “The rule [of lenity] comes into operation at the

end of the process of construing what Congress has expressed, not at the beginning

as an overriding consideration of being lenient to wrongdoers.” Maracich v. Spears,

570 U.S. 48, 76 (2013) (alteration in original).    The rule “only applies if, after

considering text, structure, history, and purpose, there remains a grievous ambiguity

or uncertainty in the statute.” United States v. Bishop, 740 F.3d 927, 934 (4th Cir.



                                         16
2014). When such ambiguity remains, the rule of lenity requires the court to adopt

the construction most favorable to the defendant. Yi v. Fed. Bureau of Prisons, 412

F.3d 526, 535 (4th Cir. 2005). As the Supreme Court has explained:

      This venerable rule not only vindicates the fundamental principle that
      no citizen should be held accountable for a violation of a statute whose
      commands are uncertain, or subjected to punishment that is not clearly
      prescribed. It also places the weight of inertia upon the party that can
      best induce Congress to speak more clearly and keeps courts from
      making criminal law in Congress’s stead.

Santos, 553 U.S. at 514. Interpreting the PML statute as prohibiting only those

transactions intended to promote the carrying on of specified unlawful activity that

generated the laundered proceeds is more favorable to the defendant than

interpreting the statute as prohibiting transactions intended to promote the carrying

on of generating or non-generating specified unlawful activity. Thus, even if the

Court were to find that the PML statute’s language, structure, and legislative history

failed to resolve any ambiguity, the rule of lenity would require the Court to interpret

the statute as applying only to transactions intended to promote the carrying on of

generating specified unlawful activity.

IV.   CONCLUSION

      In sum, one does not violate the PML statute by conducting a transaction that

involves the proceeds of generating specified unlawful activity with the intent to

promote the carrying on of different, non-generating specified unlawful activity.

Here, the stipulated factual basis for Leak’s guilty plea to conspiracy to commit

promotional money laundering assesses that Leak conspired to conduct transactions

that involved proceeds of specified unlawful activity that was the subject of the

                                          17
MDNC case (paying kickbacks under a federal health care program in violation of 42

U.S.C. § 1320(a)-7b(b)(2)(A)) with the intent to promote the carrying on of different

specified unlawful activity, charged here, that did not generate the laundered

proceeds (bribery in violation of state laws). This factual basis is insufficient to

support a conclusion that Leak conspired to commit promotional money laundering.

The Court rejects Leak’s guilty plea.




                              Signed: December 4, 2019




                                            18
